 8:16-cr-00062-RFR-SMB Doc # 282 Filed: 07/17/20 Page 1 of 5 - Page ID # 1066


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:16CR62

           v.
                                                               MEMORANDUM
 FRANCISCO GOMEZ,                                               AND ORDER

                      Defendant.

       This matter is before the Court on defendant Francisco Gomez’s (“Gomez”) Second
Emergency Motion for Reduction of Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)
(Filing No. 268) due to COVID-19. 1 For the reasons stated below, Gomez’s motion is
denied.

I.     BACKGROUND
       On April 17, 2018, Gomez pled guilty to conspiring to distribute and possess with
intent to distribute fifty grams or more of a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. § 846. The Court sentenced Gomez to 77
months in prison, followed by 5 years of supervised release.

       Gomez filed the present motion on May 11, 2020, seeking compassionate release
based on COVID-19. In support of his motion, Gomez attached a response from the
warden at FPC Yankton, the prison where Gomez is currently held. Dated April 20, 2020,
the response states that Bureau of Prisons (“BOP”) “staff are urgently reviewing all inmates
to determine which ones meet the criteria established by the Attorney General” for
increased use of home confinement. Describing the “extraordinary measures” the BOP is
taking to “contain the spread of COVID-19 and treat affected inmates” and acknowledging
Gomez’s concerns, the warden concluded Gomez’s concerns did “not currently warrant an
early release from [his] sentence.”




       The Court denied Gomez’s first motion to reduce (Filing No. 266) on procedural
       1
grounds (Filing No. 267).
 8:16-cr-00062-RFR-SMB Doc # 282 Filed: 07/17/20 Page 2 of 5 - Page ID # 1067




       On June 9, 2020, the Court appointed the Federal Public Defender for the District
of Nebraska to represent Gomez in this matter. His counsel has filed a comprehensive brief
(Filing No. 279) in support of Gomez’s motion and provided BOP medical records. The
Court also ordered the U.S. Probation and Pretrial Services Office to investigate Gomez’s
request and prepare a report, which was filed under seal on June 25, 2020 (Filing No. 273).

       The Court has carefully considered those materials, Gomez’s motion and supporting
documentation, the government’s brief in opposition (Filing No. 272), and the sentencing
record in this case in deciding the motion.

II.    DISCUSSION
       A.     Procedural Requirements for Judicial Review
       The “compassionate release” provision of the First Step Act of 2018 (“First Step
Act”), Pub. L. No. 115-391, 132 Stat. 5194 (2018), codified at 18 U.S.C. § 3582(c)(1)(A),
allows Gomez to move for a sentence reduction after he “has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons [“BOP”] to bring a motion
on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden of
[his] facility, whichever is earlier.” Gomez maintains he has met this statutory requirement
because thirty days have passed since the warden denied his request for home confinement.

       Without acknowledging key recent decisions on this precise issue, see, e.g., United
States v. Jenkins, No. 4:15-CR-3079, 2020 WL 2814437, at *1-2 (D. Neb. May 26, 2020);
United States v. Gilmore, 8:16CR62 (D. Neb. June 1, 2020), the government argues
Gomez’s motion “fails to meet the jurisdictional requirements of § 3582(c)(1)(A)” because
he “has not represented or proven to this Court that he has appealed the Warden’s April 20,
2020, decision.” The Court again rejects the government’s exhaustion argument as
inconsistent with language and purpose of the First Step Act. The government does not
deny thirty days have passed since Gomez requested relief from the warden. That is
enough. Jenkins, 2020 WL 2814437, at *2.



                                              2
 8:16-cr-00062-RFR-SMB Doc # 282 Filed: 07/17/20 Page 3 of 5 - Page ID # 1068




       B.     No Extraordinary and Compelling Reasons for Relief
       With that, the Court turns to the merits of Gomez’s request for compassionate
release.    To qualify for relief under § 3582(c)(1)(A)(i), Gomez must demonstrate
“extraordinary and compelling reasons” to reduce his sentence. In deciding whether to
grant a reduction, the Court must consider the factors set out in 18 U.S.C. § 3553(a) as
applicable, including the nature and circumstances of the offenses of conviction; the
defendant’s history and characteristics; and the need for the sentence to reflect the
seriousness of the crime, to promote respect for the law, and to provide just punishment for
the offense. A defendant’s sentence should also deter criminal conduct, protect the public
from future crime by the defendant, and promote rehabilitation. Id.

       The Court also considers whether the defendant presents “a danger to the safety of
any other person or to the community, as provided in 18 U.S.C. § 3142(g),” U.S.S.G.
§ 1B1.13(2), and must ensure any relief is “consistent with applicable policy statements
issued by the [United States] Sentencing Commission,” 18 U.S.C. § 3582(c)(1)(A). The
first application note to § 1B1.13, 2 lists four general categories of qualifying circumstances:
(1) the defendant’s terminal illness or other serious medical condition; (2) the defendant’s
advanced age and deteriorating health; (3) dire family circumstances; and (4) other
“extraordinary and compelling” reasons as determined by the BOP Director.             U.S.S.G.
§ 1B1.13 cmt. n.1. The defendant’s rehabilitation may be relevant but “is not, by itself, an
extraordinary and compelling reason for purposes of [§ 1B1.13].” Id. § 1B1.13 cmt. n.3;
see also United States v. Saldana, No. 19-7057, 2020 WL 1486892, at *3 (10th Cir.
Mar. 26, 2020).

       After careful review, the Court finds Gomez has not shown “extraordinary and
compelling reasons” to reduce his sentence. 18 U.S.C. § 3582(c)(1)(A)(i). With a




       2
         This policy statement predates the First Step Act and does not govern the Court’s
review of a defendant’s request for compassionate release, but the Court nonetheless finds
it helpful in deciding whether to grant relief. See Jenkins, 2020 WL 2814437, at *3.
                                               3
 8:16-cr-00062-RFR-SMB Doc # 282 Filed: 07/17/20 Page 4 of 5 - Page ID # 1069




projected release date of May 8, 2024, Gomez has served less than a third of his 77-month
sentence for selling methamphetamine.

       Gomez, who is 41 years old, states he “has a list of conditions that put him at a high
risk of complications from COVID-19,” including epilepsy and Type 2 diabetes. 3 He also
reports he has hypertension, high cholesterol, and a thyroid condition.

       Gomez has completed education programs in prison and reports he has not received
any disciplinary reports during his current term of imprisonment. Those are positive steps.
But the Court remains concerned about deterrence and protecting the public from further
crimes by this defendant, who has an extensive criminal history that includes serious crimes
against others and a revocation of a prior term of supervision.

       Gomez contends the BOP “cannot adequately protect [him] from contracting
COVID-19 at FPC Yankton.” He requests a sentence of time served or home confinement.

       COVID-19 undoubtedly presents a very serious threat and there are, of course, no
guarantees. But the government aptly recounts the extensive efforts the BOP has taken in
response to the threat of COVID-19. Indeed, the probation office reports that as of June 23,
2020, FPC Yankton has no inmates or staff testing positive for COVID-19.

       In contrast, Gomez’s wife, to whose home he is requesting his release, has been
quarantined at her home due to COVID-19 concerns. She also reports she has four family
members who have tested positive. Gomez acknowledges that his wife and son both have
health problems. The record also indicates his wife, who was a codefendant in this case,




       3
        Gomez describes his condition in detail, explaining that “[e]ven with insulin
therapy and other medications, his diabetes is not under control.” The government, in
contrast, argues his “medical conditions are being controlled by medication as necessary”
and points out that Gomez does not comply with dietary and nutritional guidelines designed
to help control his diabetes.
                                             4
 8:16-cr-00062-RFR-SMB Doc # 282 Filed: 07/17/20 Page 5 of 5 - Page ID # 1070




continues to struggle with sobriety. The probation office does not support Gomez’s
proposed release plan.

      Based on the foregoing, defendant Francisco Gomez’s Second Emergency Motion
for Reduction of Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) (Filing No. 268) is
denied.

      IT IS SO ORDERED.

      Dated this 17th day of July 2020.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge




                                          5
